Citation Nr: 0631960	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a skin disorder, 
claimed as chloracne as a result of exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder 
other than chloracne.

4.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder.

5.  Entitlement to service connection for a left eye 
disorder.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for bilateral 
hydrocele.

8.  Entitlement to service connection for pulled tooth, lower 
right side.

9.  Entitlement to service connection for scar on the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1966 to August 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran's July 2005 Department of Veterans Affairs 
(VA) Form 9 was treated as a notice of disagreement with the 
initial rating assigned for PTSD in the rating decision of 
May 2005, following the issuance of the statement of the case 
as to this matter in April 2006, the claims file does not 
thereafter reflect the timely filing of a substantive appeal 
as to this issue.  Consequently, the Board does not find that 
it currently has jurisdiction of the issue of entitlement to 
an initial rating in excess of 50 percent for PTSD.

The Board also notes that although the regional office (RO) 
has adjudicated the veteran's claim for service connection 
for chloracne as including the issue of entitlement to 
service connection for any skin disorder, it is clear from 
the record that a claim for service connection for a skin 
disorder other than chloracne was previously finally denied.  
Consequently, the Board finds that it is required to consider 
the claim for service connection for a skin disorder other 
than chloracne on a new and material basis and has therefore 
separately identified this issue on the title page of this 
decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
However, since the RO did not provide notice under the 
Veterans Claims Assistance Act of 2000 of the evidence 
necessary to substantiate such a claim pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Board will be required 
to remand this matter for appropriate procedural development.  

The Board further observes that as a result of the RO's 
decision to grant service connection for PTSD, it is 
necessary for the Board to remand the issue of entitlement to 
service connection for hypertension, to include as secondary 
to psychiatric disability, as addressed more fully below.  
The Board further finds that it is necessary to remand the 
issues of entitlement to service connection for hepatitis C 
and bilateral hydrocele for additional evidentiary 
development.

The issues of entitlement to service connection for 
hypertension, to include as secondary to a psychiatric 
disorder, hepatitis C, and bilateral hydrocele, and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a skin disorder other than 
chloracne are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  Chloracne was incurred in active service.

3.  Scarring on the back was incurred in active service 
and/or as secondary to service-connected disability.

4.  There are no current findings or diagnoses of a left eye 
disorder that have been related to active service.

5.  Service connection for pulled tooth, lower right side is 
precluded as a matter of law.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Chloracne was incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Scarring on the back was incurred during service and/or 
as secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  A disorder of the left eye was not incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  Pulled tooth, lower right side is not subject to service 
connection for VA compensation purposes.  38 U.S.C.A. §§ 
1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that these issues have been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, 
the claims file reflects that the appellant has been notified 
on multiple occasions of evidence needed to substantiate his 
claims.  

First, prior to the initial denial of the claims in January 
2003, the veteran was furnished with a May 2001 letter that 
outlined the evidence necessary to substantiate the claims, 
and the respective obligations of VA and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, another VCAA notice letter provided in April 
2002, again advised the veteran of the evidence necessary to 
substantiate his claims for service connection for chloracne, 
a left eye condition, and a painful scar on the back.

While the May 2001 and April 2002 VCAA notice letters did not 
specifically request that the appellant provide any evidence 
in his possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated by the foregoing communications from the RO, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  

The Board further notes that to the extent the Board has 
granted service connection for chloracne and scarring on the 
back, any failure to notify and/or develop these claims 
cannot be considered prejudicial to the veteran.  

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.

The veteran's DD Form 214 reflects that the veteran had 
service in Vietnam.  Personnel records reflect that his 
service in Vietnam was as a supply clerk with the 7th 
Artillery of the 1st Infantry Division between December 1966 
and May 1968.

Service medical records indicate that at the time of service 
enlistment examination in June 1966, evaluation of the skin 
revealed acne of the face and back with scarring.  There was 
no indication that the veteran had a tattoo.  Distant visual 
acuity was 20/20 on the right and 20/25 on the left, and 
there was a diagnosis of amblyopia.  The veteran denied a 
history of eye trouble, severe tooth trouble, or skin 
disease, but noted a history of hay fever.  

In September 1966, the veteran complained of jock itch and 
was given ointment.  In March 1967, the veteran was treated 
for acne on the face and back.  Later in March 1967, the 
veteran was treated for left epididymitis.  Dental records 
from March 1967 also reflect that the veteran underwent the 
extraction of teeth number 17 and 19.  

In May 1967, it was noted that the veteran complained of pain 
in the groin area and that the testicles were swollen.  The 
diagnosis was epididymitis under treatment.  In August 1967, 
the veteran complained of a toothache and underwent 
extraction of tooth number 30.  In September 1967, the 
veteran was again treated for acne on the face.  Later in 
September 1967, the veteran complained that his eyes itched 
and reported a history of hay fever.  The impression was hay 
fever.  Several days later, the veteran was treated for 
venereal warts.  

In November 1967, the veteran complained of a general rash 
and requested to be evaluated by a dermatologist.  The 
veteran was also again treated for venereal warts.  A 
dermatological consultation record from November 1967 
reflects that the veteran had been under treatment for acne 
of the face without success and now wanted to be evaluated by 
a dermatologist.  It was indicated that the veteran had also 
been treated for venereal warts, which reportedly appeared 
like his present lesion.  The referring examiner believed 
that this was actually molluscum contagiosum.  The 
dermatological consultant noted that the veteran presented 
with lesions on his face and penis which were described as 
papules and pustules on the face and back.  The lesion on the 
penis was described as pearly grey umbilicated papules.  The 
diagnosis was acne valgaris and molluscum contagiosum.  A 
January 1968 dental history reflects that the veteran denied 
a history of liver disease.  It was also noted that the 
veteran was having a problem with a tooth.  

The veteran requested to be evaluated by a dermatologist in 
April 1968 (it was noted that the veteran had been treated by 
dermatology in Saigon), and again in July 1968, at which time 
it was noted that the veteran complained of acne vulgaris of 
the face and back.  The veteran was evaluated in August 1968 
for acne vulgaris.  It was requested that guidelines be 
established for management of this condition.  

August 1968 separation examination of the head, face, neck, 
and scalp revealed severe acne.  Examination of the skin also 
revealed a left forearm tattoo and scars on the right side of 
the neck and right fourth knuckle.  It was also noted that 
the veteran was missing teeth numbers 17, 18, and 19, and 
that number 30 was a restorable tooth.  While the veteran 
continued to deny a history of eye or severe tooth trouble, 
he now noted a history of skin diseases.  The examining 
physician also noted that the veteran had had severe acne for 
the previous two years.  The veteran's distant and near 
vision was listed as 20/20 bilaterally.

Private treatment records for the period of June 1977 to 
April 1980 reflect that the veteran received ointment for the 
treatment of skin problems on his back in June 1978 and April 
1980.  

A VA medical certificate from January 1980 reflects that the 
veteran wanted to be examined for Agent Orange, complaining 
of a rash on the face, back, and chest since leaving the 
service in 1968.  The results of that examination revealed 
complaints that included scars on the back, an itch in the 
groin area, and skin rash, and a diagnosis of acne.  

A VA treatment record from February 1980 reflects findings 
that included acne.

Treatment records from W. S. Medical Center for March 1980 
indicate that the veteran's complaints included itching in 
the groin area for the previous nine months.  The assessment 
was evidence of severe toxic effects of alcohol and that 
although the liver was tender, there was no evidence of 
significant hepatitis.  In June 1983, the veteran complaints 
included scars on his back and an itch in the groin area.  
Eruptions were noted on the veteran's back.

A VA treatment record from April 1984 reflects that the 
veteran sustained a fracture over the left eye the previous 
year.

Additional treatment records from W. S. Medical Center from 
June 1984 reflect that the veteran complained of total body 
itching, with the main areas involving the back and groin.  
Examination revealed an acniform rash on the veteran's back.  
VA consultation the following day revealed multiple closed 
lesions over the entire back and some inflammatory papules on 
the chest.  The assessment was comedonal and inflammatory 
acne.  

VA treatment records from July 1984 reflect that there were 
abundant white comedonal lesions covering the back and a few 
scattered white comedonal lesions with some hyperpigmented 
macules on the chest.  The assessment was comedonal acne and 
groin pruitis without skin lesions.  At this time, there was 
also an impression of mild hepatitis, etiology unknown.  At 
the end of July the veteran sought dental treatment for 
caries noting that he had sustained masticatory injury in the 
Army.  There is a notation that the veteran was to be given 
emergency treatment only since there was no in-service trauma 
and no service-connected dental disorder.

An August 1984 rating decision denied service connection for 
any residuals of Agent Orange as they were not shown on 
examination.  It also denied service connection for a skin 
disorder on the basis that a skin disorder was shown at the 
time of entry into service and had not been shown to be 
aggravated by active service.

A September 1984 rating decision denied service connection 
for teeth 19 and 30 for treatment purposes as not related to 
combat, service trauma or prisoner-of-war status.

A VA outpatient record from October 1987 reflects an 
impression of acne valgaris with severe comedonal involvement 
of the back.  In November 1987, examination of the face, 
chest, and back revealed scattered red papules, pustules, 
comedomes, and acne scars.  The assessment was acne valgaris, 
cystic acne of the back.  There were additional assessments 
of acne valgaris through November 1988.  

A VA treatment record from August 1992 reflects the veteran's 
assertion that his acne of the back had its onset during 
service.  The assessment was acne valgaris of the face and 
nodular acne of the back.

A VA treatment record from July 1993 reflects treatment for a 
periodontal abscess in the number 14 tooth area.

VA skin examination in September 1993 revealed over 200, 2-3 
centimeter acne-like lesions on the upper back and 
approximately 50 on the chest.  The veteran's skin problem 
would reportedly come and go but never go away completely, 
and the diagnosis was multiple 2 millimeter raised acne-like 
lesions.

VA general medical examination in September 1993 revealed 
multiple cysts and scars over the back and fewer over the 
chest.  The diagnosis included acne of the back and chest and 
mild hypertension.

A VA treatment record from December 1993 reflects the 
presence of papular lesions on the chest and back.  The 
impression was rash.

A VA treatment record from February 1995 reflects that the 
veteran underwent the removal of the upper left first and 
second molar, and lower right third molar.

A VA treatment record from September 1996 reflects a 
diagnosis of dermoid cyst.  In November 1996, there was an 
assessment of chloracne versus other.  

VA skin examination in November 1996 revealed the veteran's 
continued assertion that his rash began after his exposure to 
Agent Orange in Vietnam.  Examination revealed numerous 
hypopigmented papules on the upper back and the diagnosis was 
acne scarring and possibly chloracne or statocystoma 
multiples.  Two weeks later, there was an assessment of 
chloracne.  In December 1996, the impression was multi cystic 
nodules and possible chloracne.  

VA Agent Orange examination in November 1996 revealed the 
veteran's belief that he was told he had sarcoma removed from 
his back.  The examiner noted that the reporter's term of 
scarcoma was very questionable and the reviewing physician 
indicated that there was no documentation that the veteran 
had such a condition.

VA dermatological consultation in October 2000 revealed an 
assessment of acne and pruritus, and the veteran was to 
return in 4 months.  

A July 2001 Social Security Administration (SSA) examination 
of the left eye revealed a foreign body.  The examiner 
indicated that there was a raised area in the nasal canthus 
region of the left eye which was probably consistent with a 
foreign body.  

VA X-rays of the eyes in August 2001 did not demonstrate any 
foreign body over the orbits.

In a statement dated in August 2001, the veteran identified 
possible sources of his current diagnosis of hepatitis C.

A VA treatment record from October 2001 reflects that the 
veteran was being evaluated in connection with a 
hydrocelectomy that was performed in September 2001.  
Examination of the scrotum revealed that it was minimally 
tender bilaterally and that the veteran's right testicle was 
tender.

A VA treatment record from the end of October 2001 reflects 
affected areas on the face, back, chest, and groin.  The 
assessment was chloracne that was likely from exposure to 
dioxin, with the usual long, unremitting course.  

A VA treatment record from January 2002 indicates that the 
veteran underwent right hydrocele repair three months earlier 
and was seeking a changing of his diagnosis to indicate that 
it was service connected.  The assessment was status post 
hydrocelectimoy three months earlier with persistent pain.  

A VA treatment record from March 2002 reflects that the 
veteran's complaints included hepatitis C.  

VA skin examination in March 2002 revealed that the veteran's 
claims file was reviewed by the examiner in conjunction with 
her examination of the veteran.  It was noted that the 
veteran had a history of acne and cysts in the back since 
1968.  Physical examination revealed comedones and cysts 
involving the back, the posterior neck, and chest area.  
There was also a 6 by 6 millimeter dark brown macule, with 
sharp irregular border on the left axilla, and a 3 centimeter 
cyst with puncta on the back of the scalp.  The diagnosis was 
mild acne vulgaris and cysts, and no chloracne found.  Nevus 
on the left axilla was also noted as brown and irregular.  It 
was the opinion of the physician that it was not as likely as 
not that the veteran's acne underwent aggravation or became 
permanently worse beyond normal progression during military 
service.  

VA intestines examination in March 2002 revealed the 
veteran's report that his hydrocele began in the military in 
Vietnam, at which time both of his testicles became swollen 
and remained so in a very large degree for about two weeks.  
In September 2002, his right testicle was surgically 
repaired, and he also had surgery recommended for his left 
testicle.  He continued to have tenderness and pain.  The 
final diagnosis included surgical repair of the right 
hydrocele with residual symptoms and left hydrocele.  

VA dental examination in March 2002 indicated missing teeth 
numbers 1, 4, 12, 14, 15, 16, 17, 18, 19, 30, 31, and 32 
could be replaced by a prosthesis.  Examination also revealed 
moderate generalized bone loss, and the diagnosis was chronic 
generalized periodentitis.  

A VA treatment record from April 2002 reflects that there was 
a small lesion in the left eye which the veteran identified 
as related to recent eye surgery.  There was no diagnosis of 
any eye disorder.

VA treatment records for the period of April 2002 to June 
2003 reflect that in April 2003, the veteran continued to 
carry a diagnosis of chloracne.

In May 2003, a VA physician, Dr. W., noted that his review of 
the veteran's records did not reflect a definitive record of 
the presence of hydrocele in service.

VA records from October 2003 reflect that the veteran was 
fitted with new glasses for refractive error.  No mention was 
made of any left eye disorder.

In a July 2005 medical statement, VA physician, Dr. M., 
stated that the veteran had carried the diagnosis of Agent 
Orange service-related chloracne for many years.


II.  Analysis

Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law and not the underlying facts or 
development of the facts are dispositive in a matter.


Chloracne and Scarring on the Back

With respect to the issue of entitlement to service 
connection for chloracne, as was noted previously, the sole 
issue for current appellate consideration is whether the 
evidence supports the establishment of service connection for 
chloracne, and not acne or any other skin disorder.  The 
Board also notes that there is no indication that chloracne 
preexisted service (there is evidence that acne preexisted 
service but not chloracne) so entitlement to service 
connection will be considered on a direct basis and as 
secondary to exposure to Agent Orange.  

In this regard, the Board recognizes that the March 2002 VA 
skin examiner specifically found that there was no evidence 
of chloracne.  However, a VA treatment record from the end of 
October 2001 reflects affected areas on the face, back, 
chest, and groin, and an assessment of chloracne that was 
likely from exposure to dioxin, with the usual long, 
unremitting course.  In addition, as of April 2003, the 
veteran continued to carry a diagnosis of chloracne, and in a 
statement dated in July 2005, VA physician, Dr. M., stated 
that the veteran had carried the diagnosis of Agent Orange 
service-related chloracne for many years.

Thus, since the evidence as to the propriety of the diagnosis 
of chloracne is at least in equipoise, the Board will give 
the veteran the benefit of the doubt and conclude that he 
carries a current diagnosis of chloracne.

Moreover, as chloracne is one of the diseases for which 
presumptive service connection based on exposure to Agent 
Orange is recognized, and the veteran was exposed to Agent 
Orange by virtue of his service in Vietnam, the Board further 
concludes that service connection for the veteran's chloracne 
is warranted.  The Board would also point out that service 
connection for chloracne is alternatively warranted based on 
the October 2001 VA opinion that the veteran's chloracne was 
likely from exposure to dioxin.

As for the veteran's claim for service connection for 
scarring on the back, since there is medical evidence that 
identifies scarring on the back related to the veteran's 
chloracne acne (in November 1996 back scarring later led to 
an assessment of chloracne), as a result of the Board's 
decision to relate the veteran's chloracne to service, the 
Board finds that service connection for scarring on the back 
is also warranted, either as directly related to service or 
alternatively, as secondary to the veteran's newly service-
connected chloracne.


Left Eye Disorder

The Board initially observes that since the evidence does not 
reflect a current diagnosis or finding of disability 
associated with the veteran's left eye, there is no current 
evidence of disability that can be linked to active service.

More specifically, while a VA treatment record from April 
1984 reflects that the veteran sustained a fracture over the 
left eye, it was noted to have been sustained the previous 
year and no current residual was noted.  In addition, 
although more recent examination records in July 2001 noted 
findings that were consistent with the presence of a foreign 
body in the left eye, VA X-rays of the eyes in August 2001 
did not demonstrate any foreign body over the orbits, an 
April 2002 finding of a small lesion in the left eye was 
identified by the veteran as related to recent eye surgery, 
and evaluation for glasses in October 2003 revealed only 
refractive error.

Moreover, although the Board recognizes that the veteran 
believes that he has a current disorder of the left eye that 
is related to his period of active service, he is not a 
physician and has not otherwise been shown to have training 
or other expertise that would enable him to diagnose an eye 
disability or link a disability of the eye to an event in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that remand for a VA examination and 
opinion with respect to this claim is not warranted due to 
the lack of current left eye disability, findings in service, 
and evidence linking any current disorder to service.  
38 C.F.R. § 3.159(c)(4) (2006). 

It should also be noted that refractive error such as 
presbyopia is not a disability for VA disability compensation 
purposes.  38 C.F.R. § 4.9 (2006).

Consequently, the Board finds that a preponderance of the 
evidence is against this claim.


Pulled Tooth, Lower Right Side

With respect to the veteran's claim for service connection 
for pulled tooth, lower right side or other dental 
disability, although service connection may generally be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service (38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006)), an exception to 
the general rule is applicable to dental disabilities.  
According to the statute and regulation, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. § 
17.161 (2006).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
3.381(a) (2006).

In addition, even though the evidence does support the loss 
of a tooth on the lower right side during service (and 
several other teeth), in accordance with the statute and 
regulation, service connection may not be established for 
compensation purposes for missing or damaged teeth.  The 
Board finds, therefore, that entitlement to VA compensation 
benefits for pulled tooth, lower right side is not shown as a 
matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2006).  The medical 
evidence does not show that the veteran experienced any 
damage to the maxilla or mandible during service, and 
therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

The claim for service connection for chloracne is granted.

The claim for service connection for scarring on the back is 
granted.

The claim for service connection for a left eye disorder is 
denied.

The claim for service connection for pulled tooth, lower 
right side, is denied.


REMAND

With respect to the issues of entitlement to service 
connection for hypertension, to include as secondary to a 
psychiatric disorder, hepatitis C, and bilateral hydrocele, 
the Board would first note that as a result of the RO's 
decision to grant service connection for PTSD, it is 
necessary to remand the issue of entitlement to service 
connection for hypertension for an examination and opinion as 
to whether it is at least as likely as not that the veteran's 
hypertension is causally related to the veteran's newly 
service-connected PTSD.  The Board further finds that in view 
of in-service findings of epididymitis in March and May 1967, 
and the fact that service records reflect that the veteran 
obtained a tattoo during service on his left forearm, the 
claims for service connection for hepatitis C and bilateral 
hydrocele will be remanded for an examination and opinion as 
to whether it is at least as likely as not that the veteran's 
hepatitis C is related to his in-service tattoo, and whether 
his bilateral hydrocele are related to his in-service 
episodes of epididymitis.  See 38 U.S.C.A. § 5103A(d) (West 
2002). 

As for the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
skin disorder other than chloracne, the Board finds that 
while the VCAA notice letters advised the veteran of the 
evidence necessary to substantiate the claim on a de novo 
basis, it did not advise him of the evidence necessary to 
substantiate his claim in the context of new and material 
evidence.  Since the veteran's claim to reopen the claim for 
a skin disorder other than chloracne was filed in February 
2001, it is governed by the version of 38 C.F.R. § 3.156 in 
effect prior to August 2001.  Therefore, while this case is 
in remand status, the Board requests that the RO furnish the 
veteran with a new notice letter pursuant to the VCAA and 
Kent v. Nicholson, 20 Vet. App. 1 (2006), identifying the 
evidence necessary to substantiate the veteran's new and 
material evidence claim under the previous version of 
38 C.F.R. § 3.156 (2001), and the respective obligations of 
VA and the veteran in obtaining that evidence.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a skin disorder 
other than chloracne, the veteran 
should be furnished with a new VCAA 
notice letter identifying the evidence 
necessary to substantiate the veteran's 
new and material evidence claim under 
the former version of 38 C.F.R. § 3.156 
(2001), and the respective obligations 
of VA and the veteran in obtaining that 
evidence.

2.  The veteran should be furnished 
with an appropriate VA examination to 
determine the nature and etiology of 
his hypertension.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the examination report.  Examination 
should include any tests and studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any testing should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that the veteran's 
hypertension is causally related to his 
service-connected PTSD.

3.  The veteran should be furnished 
with an appropriate VA examination to 
determine the nature and etiology of 
his hepatitis C.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the examination report.  Examination 
should include any tests and studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any testing should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that the veteran's 
hepatitis C is related to active 
service.

4.  The veteran should be furnished 
with an appropriate VA examination to 
determine the nature and etiology of 
his bilateral hydrocele.  The claims 
file and a copy of this remand should 
be made available to and be reviewed by 
the examiner in connection with the 
examination, and its receipt and review 
should be acknowledged by the examiner 
in the examination report.  Examination 
should include any tests and studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any testing should be reviewed prior to 
completion of the report.  The examiner 
should state whether it is at least as 
likely as not that the veteran's 
bilateral hydrocele are related to 
active service.

5.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issues of entitlement to service 
connection for hypertension, to include 
as secondary to a psychiatric disorder, 
hepatitis C, and bilateral hydrocele, and 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a skin disorder 
other than chloracne should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


